Title: From John Adams to Samuel Adams, 27 November 1778
From: Adams, John
To: Adams, Samuel


     
      My dear sir
      Passy Novr 27 1778
     
     Yesterday the B. Parliament met. The 2d of Decr., We shall have the Speech. We hope to make Inferences from it of the Intentions of Spain, as well as Great B.
     Among the innumerable Falshoods that the English Emmissaries propagate every Year, to keep up the Spirits of stockjobbers and others, one has constantly been that Russia will take a Part with them. This is repeated lately. But I have taken some Pains to inform myself, and I think you may depend upon it, that there is an Understanding between this Court and that of Russia, and this last has taken an Engagement with the former, not to assist England in any Way. There is also a good Understanding with Prussia. In short England has not and cannot obtain a Single Ally in all Europe.
     Nobody pretends to penetrate the Mysteries of Spanish Councils: but the late order from Court to take the Names of all foreign Merchants in the Kingdom, and the other to admit all armed Vessells to bring in their Prizes condemn and sell them in the Ports of the Kingdom are considered as preparatory Steps, and the Edict of the K. of the two Sicilies, the eldest son of the K. of Spain to admit the American Flagg into his Ports, is looked upon as an unequivocal Indication of the Designs of Spain.
     The French Marine has hitherto shewn itself in every Encounter equal at least to the British, in the Bravery and Skill both of officers and Men: But the French Merchants have not exerted themselves in Privateering so much as the English, and have not had so much success.
     What Reinforcement will be sent to the Comte D’Estaing, I cannot say: But of one Thing I am sure that the only wise Method of conducting the War would be to send a clear superiority of naval Force to America, an opinion which has been suggested and will be urged where it ought.
     What Shall I say on the subject of Money? We can get no Answer from Mr. B. —— respecting the Contract. I shudder for fear, our Army should not be well supplied in the approaching Winter. But can do no more than has been done. And knowing what they have done and suffered I am at no Loss what they will do and suffer. But I should be happier if I was more sure they would be warm.
     Crossing the ocean does not cure a Man of his Anxiety. But We are contending for as great an Object as ever Men had in View, and great Difficulties and Dangers, will lay the Foundation of a free and flourishing People broad and deep, in great Virtues and Abilities. I am my dear sir, your Friend and servant
     
      John Adams
     
    